PER CURIAM.
The parties concede, and we agree, that a finding of fact is necessary, i.e., a determination as to when the notice of final decision by the commission on human rights and opportunities was mailed. The resolution of that factual claim falls within the province of the trial court; we, as an appellate court, may not act as fact finders on claims not decided at the trial level. Connecticut National Bank v. Giacomi, 233 Conn. 304, 333, 659 A.2d 1166 (1995).
The judgment is reversed and the case is remanded for a determination of the timeliness of the appeal in light of Ann Howard’s Apricots Restaurant, Inc. v. Commission on Human Rights & Opportunities, 237 *667Conn. 209, 676 A.2d 844 (1996);1 in the event that the trial court determines that the administrative appeal is timely in light of Ann Howard's Apricots Restaurant, Inc., the court shall resolve the issues on the merits; in the event that the appeal is not timely, the matter should be dismissed for lack of subject matter jurisdiction.

 The Ann Howard’s Apricots Restaurant, Inc. opinion was released on May 28, 1996, subsequent to the judgment rendered herein.